                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



J.S.T. CORPORATION,

       Plaintiff,

v.                                                                      Case No. 15-13842

ROBERT BOSCH LLC,                                                     HON. AVERN COHN
f/k/a ROBERT BOSCH
CORPORATION,
ROBERT BOSCH GMBH, and
BOSCH AUTOMOTIVE PRODUCTS
(SUZHOU) CO., LTD.,

      Defendants.
___________________________________/

                               ORDER
   ADOPTING AMENDED REPORT AND RECOMMENDATION NO. 3 (Doc. 371)
                                 AND
GRANTING IN PART AND DENYING IN PART JST’S MOTION TO COMPEL (Doc. 183)

                                             I.

       This is a misappropriation of trade secrets case. Plaintiff, J.S.T. Corporation

(“JST”), is suing Defendants, Robert Bosch LLC, Robert Bosch GmbH, and Bosch

Automotive Products Co., Ltd. (collectively, “Bosch”).

       The Court appointed an Expert Advisor to deal with discovery and other matters.

(Doc. 191). The Expert Advisor issued an Amended Report and Recommendation No. 3

(Doc. 371) regarding JST’s motion to compel, Doc. 183. The Expert Advisor, after

hearing objections from the parties, recommends the following:

       1. To the extent Bosch has not completed its production from Bosch China, the
       Bosch be ordered to complete those productions by May 1, 2019;
      2. Because JST confirmed that its Motion to Compel at this juncture solely
      concerned Bosch Sistemas, JST’s Motion to Compel is MOOT with respect to
      Bosch India and UAES;

      3. Because JST and Robert Bosch GmbH reached an agreement that Bosch will
      produce information from Bosch Mexico, but recognizing that Bosch previously
      failed to produce all responsive documents after the Expert Adviser issued his
      Third Report and Recommendation, Bosch shall to produce all documents from
      Bosch Sistemas that are responsive to the parties agreed-upon search terms and
      custodians no later than April 30, 2019;

      4. JST’s Motion to Compel further responses to Special Interrogatories No. 1 and
      2 as described above is GRANTED and JST’s Motion to Compel with respect to
      Special Interrogatory No. 6 is DENIED.

                                            II.

      The Court, having considered the matter, agrees with the recommendations of the

Expert Advisor. Accordingly, Amended Report and Recommendation No. 3 is ADOPTED

as the findings and conclusions of the Court. The parties shall comply with the Expert

Advisor’s four recommendations forthwith.

      SO ORDERED.


                                                  S/Avern Cohn
                                                  AVERN COHN
                                                  UNITED STATES DISTRICT JUDGE

Dated: 4/24/2019
      Detroit, Michigan




                                            2
